WAYMO LLC,

                                                    3:17-cv-00939-WHA




UBER TECHNOLOGIES, INC.,
OTTOMOTTO LLC; OTTO TRUCKING LLC,




          David J. Bradford
 the Illinois Supreme Court and
 U.S. Court of Appeals, 7th Circuit
                                      Uber Technologies, Inc.
                                                   Debra Grassgreen




 Jenner & Block LLP                           Pachulski Stang Ziehl & Jones
 353 North Clark Street                       150 California Street, 15th Floor
 Chicago, Illinois 60654-3456                 San Francisco, California 94111-4500

 (312) 923-2975                             (415) 217-5102

  dbradford@jenner.com                       dgrassgreen@pszjlaw.com

                                                                            0272094




          October 6, 2020                     /s/ David J. Bradford




                                                  David J. Bradford
